Citation Nr: 1710613	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-15 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1968 to July 1974. He died in March 2008. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and has been subsequently transferred to the RO in Honolulu, Hawaii.

According to the record, the appellant requested a hearing before a member of the Board. Subsequently, a hearing was scheduled for September 2012. However, in August 2012, a latter from the appellant's representative stated that she was withdrawing her request for a hearing and there was no indication that she wished to reschedule. As such, the Board deems the hearing request withdrawn. See C.F.R. § 20.704(d) (2013).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

This matter was remanded by the Board in May 2014. As will be discussed further below, the Board finds that an additional Remand is necessary in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide that appellant's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The appellant claims that service connection for the cause of the Veteran's death is warranted. Although the appellant only alleges cause of death as a result of exposure to herbicides during his service in Guam, the Board notes that the Veteran's examination on entry, dated December 1967, indicates abnormal lungs and chest, with a notation that appears to read "pectus carinatum." 

The Veteran's death certificate lists the immediate cause of death as pulmonary thromboemboli of the left lung, and noted the conditions of probable deep venous thrombosis of the right leg, subtotal pneumonectomy of the right lung, and bronchial carcinoid of the right lung (by history) were identified as contributing to the immediate cause of death. Additionally, other significant conditions listed as contributing to death but not resulting in the underlying cause of death as atherosclerotic coronary artery disease, hypertensive cardiovascular disease, and non-insulin dependent diabetes mellitus (by history). 

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5. The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312 (a). Because the Veteran was not service connected at the time of death, the Board must consider whether service connection is warranted for any of the listed causes of death or contributory causes.
Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306 (b). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

There is no VA medical opinion regarding the Veteran's cause of death. Therefore, based on the foregoing and given the lack of sufficient medical evidence to make a decision on this matter, the Board finds that a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's cause of death. See 38 C.F.R. § 3.159 (c)(4); see also Mclendon, 20 Vet. App. at 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Ensure that any and all service treatment records (STRs) have been associated with the claims file. Associate any outstanding STRs with the claims file.

2. The Virtual VA/VBMS records and a copy of this Remand must be made available to and reviewed by a suitable physician. After reviewing the file, the examiner should render the following opinions:

(a) whether there was an increase in the noted preexisting respiratory disability during active service (see December 1967 entrance examination, with a notation that appears to read "pectus carinatum"); 

(b) if so, whether the evidence clearly and unmistakably shows (i.e. obvious, manifest, and undebatable) that the preexisting respiratory disability was not aggravated by service (i.e. a permanent worsening of the underlying condition beyond the natural progress of the disease);

(c) if, and only if, there was an increase in the noted preexisting respiratory disability beyond the natural progression, whether it is at least as likely as not (i.e., a 50 percent or better probability) that the fatal respiratory disease is associated with the increase in severity;

(d) regardless of the aforementioned opinions, whether it is as least as likely as not (i.e., a 50 percent or better probability) that the fatal respiratory disease was incurred during the Veteran's active military service or is otherwise related to military service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the requested opinion cannot be provided without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.

3. If the determination of the issue on appeal remains unfavorable to the appellant, her and her representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SOC. The appellant and her representative should be afforded the applicable time period in which to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




